 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 108 
586 
New Process Steel, LP 
and International Association 
of Machinists and Aerospace Workers, AFLŒ
CIO.  
Case 25ŒCAŒ30470
 August 23, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On September 25, 2008, the two sitting members of 
the Board issued a Decision a
nd Order, which is reported 
at 353 NLRB 111.
1  Thereafter, following the Respon-
dent™s petition for review in the United States Court of 
Appeals for the Seventh Circuit, and the General Coun-
sel™s cross-application for en
forcement, the Seventh Cir-
cuit enforced the Board™s Order.
2  However, on June 17, 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 The Court order enforced the Bo
ard decision in case 353 NLRB 
111, as well as the Board™s September 30, 2008 Decision and Order, 
reported at 353 NLRB 254. 
2010, the United States Supr
eme Court issued its deci-
sion in this proceeding holding
 that under Section 3(b) of 
the Act, in order to exercise the delegated authority of the 
Board, a delegee group of at 
least three members must be 
maintained.  
New Process Steel, L.P.  v. NLRB, 
130 S.Ct 
2635.  Thereafter, the court of appeals remanded this 
case for further proceedings co
nsistent with the Supreme 
Court™s decision. The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
3 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 353 
NLRB 111, which is incorporated herein by reference. 
                                                          
 3 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
 